UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6626



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL SHOWELL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-97-424-MJG)


Submitted:   June 15, 1999             Decided:   September 13, 1999


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Showell, Appellant Pro Se. Katharine Jacobs Armentrout, As-
sistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Showell pled guilty in accordance with a plea agree-

ment to conspiracy to distribute cocaine base in violation of 21

U.S.C. § 846 (1994).     Judgment was entered on November 24, 1998.

In March 1999, Showell moved to withdraw his guilty plea.       The

district court’s order denying the motion was entered on March 29,

1999. Showell seeks to appeal his conviction and the court’s order

denying his motion to withdraw his guilty plea. The Government has

moved to dismiss.*

     Federal Rule of Appellate Procedure 4 requires defendants in

criminal cases to file a notice of appeal within ten days after the

later of (i) the entry of either the judgment or the order being

appealed; or (ii) the filing of the government’s notice of appeal.

Showell had ten days from November 24, 1998 in which to appeal his

conviction.     His April 21, 1999 notice of appeal was therefore

untimely.     Likewise, Showell had ten days from March 29, 1999 in

which to appeal the order denying his motion to withdraw his guilty

plea, and the notice of appeal was thus untimely as to that order

as well.    We therefore dismiss Showell’s appeal for lack of juris-


     *
       The motion to dismiss states, “On April 26, 1999, the
appellant Showell, noticed an appeal from the court’s March 22,
1999 order.” The motion also refers to a “motion for new trial.”
In fact, Showell’s April 1999 filing stated Showell’s intent to
appeal the November 24, 1998 judgment of conviction. There is no
March 22, 1999 order in the record.    Furthermore, there was no
trial in this case, and the record contains no reference to a
motion for new trial.


                                  2
diction.   See Browder v. Director, Dep’t of Corrections, 434 U.S.

257, 264 (1978).   We deny the Government’s motion to dismiss.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 3